[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM de MEDICAL COBRA COVERAGE (#112)
The defendant agreed to provide health and dental insurance, as available through his employer for the benefit of the plaintiff for three (3) years after the dissolution but at her sole expense. The defendant removed her from coverage. It appears to the court that the plaintiff had COBRA rights and could have continued her coverage had she acted in a timely fashion.
Upon entry of the dissolution, the plaintiff was no longer a spouse or a dependent. Continuation coverage may terminate if the non-employee spouse fails to pay the premium or becomes eligible under another group health plan. The plan administrator must notify the beneficiary of her continuation rights when advised of the divorce by either the employee or by the beneficiary.
There is nothing in this record to indicate that the plaintiff attempted to continue her coverage with Blue Cross who had been insuring both parties. cf. Buckman v. People Express, Inc., 205 Conn. 166.
The court cannot hold the defendant in contempt for the plaintiff's failure to retain her medical insurance coverage.
/s/ Harrigan, J. HARRIGAN CT Page 4071